DETAILED ACTION
This office action is in response to the communication received on 02/08/2021 concerning application no. 15/520,973 filed on 04/21/2017.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see pages 10 – 11, filed 02/08/2021, with respect to the drawing and specification objections have been fully considered and are persuasive.  The drawing and specification objections have been withdrawn.
Applicant’s arguments, see pages 11 – 12, filed 02/08/2021, with respect to the 35 U.S.C. 112(b) rejection have been fully considered and are persuasive.  The 35 U.S.C. 112(b) rejection has been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Louisa TR Salomon on March 30, 2021.
The application has been amended as follows: 
Claim 1
On line 1 delete “An optical imaging system for interfacing with a separate examination apparatus” and insert --An optical imaging system for interfacing with a small animal radiation research platform (SARRP) equipped with cone-beam computed tomography--
On line 8 delete “the separate examination apparatus” and insert --the SARRP--
On lines 19 – 20 delete “the separate examination apparatus” and insert --the SARRP--
On line 20 delete “a separate examination process” and insert --an X-ray process--
On lines 21 – 22 delete “the separate examination apparatus” and insert --the SARRP--
Claim 2
On lines 2 – 3 delete “the separate examination apparatus” and insert --the SARRP--
On lines 3 – 4 delete “the separate examination apparatus” and insert --the SARRP--
Claim 3
On line 3 delete “the separate examination apparatus” and insert --the SARRP--
Claim 15
Cancel claim 15.
Claim 16
On lines 3 – 4 delete “the separate examination apparatus” and insert --the SARRP--

Allowable Subject Matter
Claim(s) 1 – 14 and 16 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art of record, solely or in combination, fails to disclose the following patentable limitations of applicant’s claimed and disclosed invention:
In combination with the other limitations claimed, an optical port allowing optical illumination from a direction underneath the support surface of a subject towards a cantilever mirror which can be movable between at least two positions to receive an emitted optical radiation signal from the subject and reproducibly direct the emitted optical radiation signal to an optical detector.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUTHER G BEHRINGER whose telephone number is (469)295-9086.  The examiner can normally be reached on M-F 8 - 5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui-Pho can be reached on (571) 272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/LUTHER BEHRINGER/Primary Examiner, Art Unit 3793